
	
		I
		112th CONGRESS
		1st Session
		H. R. 3316
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Ellison (for
			 himself and Ms. Moore) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To prohibit election officials from requiring individuals
		  to provide photo identification as a condition of obtaining or casting a ballot
		  in an election for Federal office or registering to vote in elections for
		  Federal office, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Voter Access Protection Act of
			 2011.
		2.Prohibiting
			 states from imposing photo identification requirement for voting or registering
			 to vote in federal elections
			(a)Prohibition
				(1)In
			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.) is amended by inserting after section 303 the following new
			 section:
					
						303A.Prohibiting
				election officials from requiring individuals to present photo
				identification
							(a)Photo
				identification as a condition of votingExcept to the extent permitted under
				section 303(b), a State or local election official may not—
								(1)require an
				individual to present a photo identification (or, in the case of an individual
				who desires to vote by mail, a copy of a photo identification) as a condition
				of obtaining or casting a ballot in an election for Federal office; or
								(2)require an individual to cast a provisional
				ballot under section 302 solely on the grounds that the individual does not
				present a photo identification at the polling place.
								(b)Photo
				identification as a condition of registering To voteA State or local election official may not
				require an individual to provide a photo identification (or, in the case of an
				individual who desires to register to vote by mail or online, a copy or
				electronic copy of a photo identification) as a condition of registering to
				vote in an election for Federal
				office.
							.
				(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following new item:
					
						
							Sec. 303A. Prohibiting election officials
				from requiring individuals to present photo
				identification.
						
						.
				(b)Conforming
			 amendment relating to enforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and 303A.
			3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to elections occurring after the date of the
			 enactment of this Act.
		
